Citation Nr: 1307059	
Decision Date: 03/01/13    Archive Date: 03/11/13

DOCKET NO.  10-42 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increase in the 30 percent evaluation currently assigned for right knee degenerative joint disease of the right knee, status post arthroplasty.  

2.  Entitlement to an evaluation in excess of 30 percent for depression, secondary to the service-connected right knee disability, from the initial grant of service connection.  

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The Veteran had active service from July 1974 to May 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the RO which granted service connection for depression secondary to the service-connected right total knee replacement, and denied an increased rating for the right knee disability and entitlement to TDIU.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

After review of the evidentiary record, the Board finds that additional development is necessary prior to further appellate review.  Specifically, the Board notes that the most recent VA psychiatric examination report in the claims file was accomplished in January 2009, more than four years ago, and that the most recent VA joint examination was in April 2010.  Since the joint examination, the Veteran underwent arthroscopic debridement of scar tissue from the right knee in January 2011.  Although the Veteran was reported to have nearly full range of motion in his right knee following the January 2011 surgery (to 130 degrees), his range of motion was significantly reduced (to 95 degrees) when seen by VA in May and June 2011.  The examiner indicated that the Veteran had a permanent limitation in the right knee such that he could not work in his trained profession as a barber, and opined that he should be either retrained into a more sedentary type of employment or permanently retired on Social Security.  

The Board takes note of the fact that the Veteran is in receipt of Social Security disability due to multiple orthopedic maladies.  However, only the Veteran's service-connected disabilities may be considered in determining whether he meets the criteria for TDIU for VA purposes.  

Under the circumstances, the Board finds that the evidence of record does not provide a clear picture of the current severity of the Veteran's service-connected disabilities.  Therefore, a more contemporary VA examination is necessary.  

The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is required to discuss its reasons and bases for assigning a particular disability rating with reference to the criteria contained in the relevant diagnostic code(s).  It is not permitted to discuss factors outside the scope of the rating criteria, nor is it permitted to speculate on the presence or absence of the criteria on the basis of incomplete information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Accordingly, the case is REMANDED for the following action:  

1.  The AMC should take appropriate steps to obtain all of the Veteran's VA treatment records for his right knee disability since June 2011, and for any psychiatric problems since April 2010, and associate them with the claims folder.  

2.  The Veteran should be afforded a VA orthopedic examination to determine the current severity of his right knee disability.  The claims folder should be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the examination report.  All appropriate testing should be undertaken in connection with this examination.  The examiner should provide a response to the following:  

(a)  Note any limitation of motion in the Veteran's right knee, expressed in degrees, as well as any instability, which, if present, should be characterized as slight, moderate, or severe, as the case may be.  

(b)  Indicate whether the right knee exhibits weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the degree of additional loss of range of motion.  

(c)  Indicate whether pain could significantly limit functional ability during flare-ups or when the right knee and is used repeatedly over a period of time.  These determinations should also be portrayed in terms of the degree of additional range of motion loss.  

d)  Provide a detailed description of all scars resulting from the right knee surgeries, and indicate whether any scars are superficial, painful, unstable, or limit function.  

If any requested information cannot be provided, the examiner should offer an explanation.  

3.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected depression.  The claims folder should be made available to and reviewed by the examiner, and a notation to the effect that this record review took place should be included in the report.  All appropriate testing should be conducted.  The examiner provide a response to the following:  

a)  Provide a detailed description of the Veteran's psychiatric symptomatology and an opinion concerning the degree of social and industrial impairment resulting from the service-connected depression.  

b)  The examiner is specifically requested to include an Axis V assessment in the diagnostic formulation (GAF Scale) pertaining to the symptomatology associated with the Veteran's depression, and an explanation of what the assigned score represents.  

c)  The examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disability, and in particular his depression, it is at least as likely as not that his service-connected disabilities, either alone or in the aggregate, render him unable to secure or follow a substantially gainful employment.  

The examiner must provide a clear rationale for all opinions, to include a discussion of the facts and medical principles involved.  If a requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  

4.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  

5.  After the requested development has been completed, the AMC should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran should be furnished a Supplemental Statement of the Case, and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

